 



EXHIBIT 10.4
2nd AMENDMENT TO LEASE
     This Second Amendment to Lease is made and entered into this 31st day of
January, 2006, by and between, HEALTH FITNESS CORPORATION d.b.a. HEALTHCALC.NET,
INC., hereinafter referred to as “Tenant” and Parkway Commons, L.P., an Oklahoma
limited partnership (formerly CMD Realty Investment Fund II, Ltd.), hereinafter
referred to as “Landlord”;
Whereas, Landlord and Tenant agree that they are the rightful parties to that
certain lease agreement dated September 29, 2003 and Amended April 29, 2005, for
Suite 290 at 5068 W. Plano Parkway, Plano, Texas 75093, and whereas Parkway
Commons, L.P. (successor Landlord) and Tenant desire to modify and extend said
lease:
Now, therefore, in consideration of the premises and other good and valuable
consideration receipt of which is hereby acknowledged, the above-referenced
lease is amended as follows:

  1.   Expansion. Commencing on March 1, 2007 (“Expansion Date”) or as soon as
space is available, Landlord and Tenant agree that Tenant shall expand into
suite 256 consisting of approximately 2,003 rentable square feet as indicated on
“Exhibit A”, attached hereto and made apart of this lease, for a new total of
6,039 rentable square feet.     2.   Extension. The lease shall be extended to
February 28, 2010.     3.   Base Rent. Effective March 1, 2007, the Base Rental
Rate shall be as follows for Expansion Premises (2,003) sf):

     
March 1, 2007 – March 31, 2007:
  $       0.00/Month
April 1, 2007 – December 31, 2007:
  $3,505.25/Month
January 1, 2008 – June 30, 2008:
  $3,672.17/Month

      Current rent for Existing Premises, Suite 290 (4,036 sf), shall remain the
same through June 30, 2008 as per existing Lease (2/1/07 – 6/30/07 at $6,390/mo.
and 7/1/07 – 6/30/08 at $7,399/mo. in addition to expansion space noted above).
        Base Rent for Expansion Premises and Existing Premises (6,039 sf) shall
be modified as follows:

     
July 1, 2008 – December 31, 2008:
  $11,071.50/Month
January 1, 2009 – February 28, 2010:
  $11,574.75/Month

  4.   Tenant Improvements. Landlord shall finish out expansion Premises
according to mutually agreed upon space plan not to exceed $700 per square foot.

 



--------------------------------------------------------------------------------



 



  5.   Right of First Refusal. Tenant shall have an ongoing Right of First
Refusal on contiguous space, namely Suite 295 comprised of 1,222 rsf available
after 1-31-09 and Suite 250 comprised of 2,174 rsf available after 5-31-07. In
the event either current tenant in Suites 295 or 250 do not vacate the premises
on or not later than the aforementioned respective dates, Tenant shall have the
option to terminate said lease by providing Landlord notice in writing,
delivered via certified registered mail with return receipt with sixty days
advance notice of its desire to terminate said lease. (See Exhibit B and
Exhibit B-1).     6.   Security Deposit. Tenant shall pay an additional Security
Deposit for Expansion Space; $3,839.08.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                                  LANDLORD:   PARKWAY COMMONS, L.P.            
an Oklahoma Limited Partnership,    
 
                                    By:   Acron Parkway Commons, L.L.C.,        
        an Oklahoma limited liability company                 it’s general
partner    
 
                                        By:   Acron (USA), L.P.                
    a Texas Limited Partnership,                     it’s Managing Member    
 
                                            By:   Acron U.S. Management, Inc.  
                  a Nevada Corporation                     it’s general partner
 
                           
 
                  By:   /s/ Greg W. Wilson    
 
                     
 
Greg W. Wilson, President    
 
                                TENANT:   HEALTH FITNESS CORPORATION    
 
                                    By:   /s/ Wesley W. Winnekins
                              Name:   Wesley W. Winnekins
                              Its:   Chief Financial Officer
                     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Right of First Refusal
     Provided (a) that no Event of Default, assignment or sublease exists under
any term or provision contained in this Lease and no condition exists which with
the passage of time or the giving of notice or both would constitute an Event of
Default pursuant to this Lease, (b) that Tenant has continuously occupied the
Premises for the Permitted Use during the Lease Term, and (c) subject to the
pre-existing rights of existing tenants in the Building and other prospective
tenants, Tenant (but not any assignee or subtenant) shall have the ongoing
right, subject to the terms and conditions set forth below, to lease that
certain space as described on Exhibit B-1 attached to this Lease (the “Right of
First Refusal Space”) before it is leased to any third party during the initial
Lease Term.
     Subject to the terms above, in the event any third party expresses interest
in leasing all or any portion of the Right of First Refusal Space during the
Lease Term (“Third Party Interest”), Landlord shall offer the entire Right of
First Refusal Space to Tenant in writing by certified mail to either Peter Egan,
John Ellis or authorized agent upon the same terms, covenants and conditions as
provided in this Lease for the original Premises, given that the base rent, the
length of lease term, the base year, and the tenant improvement allowance (if
any) shall be the same as the terms included in a written bona fide third party
offer for the Right of First Refusal Space which are acceptable to Landlord.
Tenant shall accept the space “As-Is”, and Tenant shall have no further rights
with respect to the Right of First Refusal Space. If Tenant notifies Landlord in
writing of the acceptance of such offer within five days after Landlord has
delivered such offer to Tenant, Landlord and Tenant shall enter into a written
agreement modifying and supplementing the Lease and specifying that such Right
of First Refusal Space accepted by Tenant is a part of the Premises demised
pursuant to the Lease for the remainder of the Lease Term and any renewal
thereof, if applicable, and containing other appropriate terms and conditions
relating to the addition of the Right of First Refusal Space to this Lease
(including specifically any increase or adjustment of the rent as a result of
such addition). Any termination of the Lease shall terminate all rights of
Tenant with respect to the Right of First Refusal Space. The rights of Tenant
with respect to the Right of First Refusal Space shall not be severable from the
Lease, nor many such rights be assigned or otherwise conveyed in connection with
any permitted assignment of the Lease. Landlord’s consent to any assignment of
the Lease shall not be construed as allowing an assignment or a conveyance of
such rights to any assignee (except for a Permitted Transfer). Nothing herein
contained should be construed so as to limit or abridge Landlord’s ability to
deal with the Right of First Refusal Space or to lease the Right of First
Refusal Space to other tenants on the terms set forth herein, Landlord’s sole
obligation being to offer, and if such offer is accepted, to deliver the Right
of First Refusal Space to Tenant in accordance with this provision.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Expansion Premises
[GRAPHIC]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Right of First Refusal Space
[GRAPHIC]

 